DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page 11, filed 05/11/2021 with respect to claim(s) 24 using the reference Oglesby is mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found the already provided reference Oglesby et al. further teaches the newly added limitation as presented in the office action below.
Regarding the argument presented page(s) 11, lines 3-5, filed on 05/11/2021,   for claim 24 that “…the current shuttling between the battery and the electrical storage element is drawn within a pre-specified time interval beginning at a time input by a user…”. The examiner respectfully disagrees and submits that Oglesby teaches the newly added claim recitation shutting current from a first energy storage device to a fixed time (see rejection below) inputted by a user using an input device until the power of the first energy storage device reduces to a predetermined level [0037]. Oglesby reference also teaches verifying the power levels of the energy storage devices prior to the current transfer between them to make sure they are at an optimum levels. 
The claim does not necessitate time inputted by the user is specifically related to “warming of the battery” or “user-controlled pre-warming” as disclosed in submitted specification paragraph 0012, lines 11-13 and 0013, line 10, such that the current is shuttled between the battery and the energy storage element. However the claim requires reading the "…time input by a user…", which Oglesby teaches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In Claim 37, line 2 recites the relative term “…a departure time” is unclear. It’s not possible to ascertain the scope of the claim.  It’s not clear if the applicant is referring to the “warm-up time” as recited in submitted specification, para 0012, lines 12-13 or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 - 27, 29, 32 - 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Manor et al. (US # 20080197801), in view of the US Patent Application Publication by Matsushima et al. (US # 20070145949) and in view of the US Patent Application Publication by Oglesby et al. (US # 20140006807). 

Regarding Claim 24, Manor teaches in Figure 7, a method for determining current that is drawn from a battery (Auxiliary Battery 81, Paragraph 0093), the method comprising: 
sensing at least one current of the battery (Current sensor 83, Paragraph 0093); 
sensing at least one temperature of the battery (Sensing Block 86, Paragraph 0096, lines 1-5, Also, See Page 4, Col 2, lines 16-19); 
sensing at least one terminal voltage of the battery (Sensing Block 86, Paragraph 0096, lines 1-5); 
shuttling current between the battery and an electrical storage element (Main Battery 85, Paragraph 0092) thereby defining a charging phase and a discharging phase for the battery (Paragraph 0001, 0008, lines 8-10).
wherein the current that is drawn from the battery in the discharging phase is determined by solving an optimization problem that minimizes a cost selected from one of: (i) energy removed from the cell during a period of time (Paragraph 0077).
Manor fails to teach:
sensing a temperature of an ambient medium; 
Matsushima teaches:
sensing a temperature of an ambient medium (Paragraph 0023, 0104); 
 sensing the temperature of ambient medium in the apparatus of Manor, as taught by Matsushima, in order to operate the charging/discharging system in controlled environment, thus protecting the system from overheating due to excessive temperature of the surroundings.
The combination of Manor and Matsushima fail to teach wherein the current shuttling between the battery and the electrical storage element is drawn within a pre-specified interval such that a power capability of the battery reaches a pre-specified level.
Oglesby teaches in Figures 1-5, managing power between and a second energy storage devices wherein the current shuttling between a first and a second energy storage devices is drawn within a pre-specified interval beginning at a time input by a user (“…a user to set one or more of the reference values or fixed times…”, 0037, see Fig 5, Steps 240 and 250, [0044-0045]) such that a power capability of the first energy storage device reaches a pre-specified level [0014, lines 1-4, 0029, lines 9-13, Claim 13, Also see Claims 11-12].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stop the charging or discharging battery based on charge threshold defined by the user within the apparatus of Manor and Matsushima, as taught by Oglesby, in order to control the overcharge/overdischarge of the power providing storage device effectively to prevent over-discharge that shortens the battery service life, thus increasing the longevity of the battery.

Regarding Claim 25, Manor, Matsushima and Oglesby teaches the method of claim 24.
Manor further teaches the optimization problem comprises one or both of a voltage (Paragraph 0096, lines 2-4) and a current constraint (Paragraph 0093, 0097).

Regarding Claim 26, Manor, Matsushima and Oglesby teaches the method of claim 24.
The combination of Manor and Garnier fail to teach the voltage constraint comprises minimum terminal voltage constraint. 
Matsushima further teaches the voltage constraint comprises minimum terminal voltage constraint (Fig 3, Paragraph 0006, lines 14-18, 0034).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include sensing minimum terminal voltage of the battery within the apparatus of Manor and Garnier, as taught by Matsushima, in order to prevent over-discharge of the battery that shortens the battery service life, thus increasing the longevity of the battery.

Regarding Claim 27, Manor, Matsushima and Oglesby teaches the method of claim 24.
Manor further teaches the current constraint comprises maximum discharging current (Paragraph 0078, lines 1-5).

Regarding Claim 29, Manor, Matsushima and Oglesby teaches the method of claim 24.
Manor further teaches wherein the cost is computed over a predicted future time (Claim 18).

Regarding Claim 32, Manor, Matsushima and Oglesby teaches the method of claim 24.
The combination of Manor and Oglesby fail to teach the power capability is defined as a product of a maximum continuous current that can be drawn over a fixed time interval from the battery without violating any current constraint, any voltage constraint, and any state of charge constraint
Matsushima further teaches the power capability is defined as a product of a maximum continuous current that can be drawn over a fixed time interval from the battery without violating any current constraint, any voltage constraint, and any state of charge constraint (Paragraph 0009, lines 15-18, 0020, lines 1-9, Page 9, Col 1, lines 13-14).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include maximum current drawn from the battery within the apparatus of Manor and Oglesby, as taught by Matsushima, in order to prevent over-discharge of the battery that shortens the battery service life, thus increasing the longevity of the battery.

Regarding Claim 33, Manor, Matsushima and Oglesby teaches the method of claim 32.
Manor further teaches the voltage constraint comprises a minimum terminal voltage constraint (Paragraph 0010, lines 7-10).

Regarding Claim 34, Manor, Matsushima and Oglesby teaches the method of claim 32.
Manor further teaches the current constraint comprises maximum discharging current (Paragraph 0078, lines 7-10).

Regarding Claim 36, Manor, Matsushima and Oglesby teaches the method of claim 24.
The combination of Manor and Matsushima fail to teach:
the optimization problem comprises a voltage constraint comprising a maximum operating voltage constraint and a minimum operating voltage constraint.
Odaohhara further teaches in Figures 1 and 2, a battery charging system comprising a protection circuit used to solve a optimization problem of a battery pack (10) comprises a voltage constraint comprising a maximum operating voltage constraint and a minimum operating voltage constraint [0009, lines 12-22, 0056].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting full charge and terminate charging in the apparatus of Manor, Matsushima, as taught by Oglesby, in order to control the overcharge/overdischarge of the battery modules effectively to prevent over-

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable Manor, Matsushima and Oglesby as applied to claim 24 above, in further view of the US Patent Application Publication by Lee et al. (US # 20120176082).

Regarding Claim 30, Manor, Matsushima and Oglesby teaches the method of claim 24.
The combination of Manor, Matsushima and Oglesby fail to teach current shuttling between the battery and an electrical storage element is a bi-directional pulse train, and the period of time is the period of a pulse train of current.
Lee teaches the current shuttling between the battery and an electrical storage element is a bi-directional pulse train, and the period of time is the period of a pulse train of current (Figure 2, 5, Paragraph 0054, 0070-0073).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include bidirectional pulse current during a time period within the apparatus of Manor, Matsushima and Oglesby, as taught by Lee, in order to minimize loss of power in the battery module due to power circulation.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Manor, Matsushima and Oglesby as applied to claim 24 above, in further view of the US Patent Application Publication by Jung et al. (US # 20140266036).
Regarding Claim 35, Manor, Matsushima and Oglesby teaches the method of claim 24.
The combination of Manor, Matsushima and Oglesby fail to teach wherein the current is drawn until a power demand is met.
Jung teaches wherein the current is drawn until a power demand is met (Fig 5, Step 525, Paragraph 0066).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting full charge and terminate charging in the apparatus of Manor, Matsushima and Oglesby, as taught by Jung, in order to prevent the battery from overcharge, thus improving battery service life-cycle.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Manor, Matsushima and Oglesby as applied to claim 24 above, in further view of the US Patent Application Publication by Burch et al. (US # 20080081224).

Regarding Claim 37, Manor, Matsushima and Oglesby teaches the method of claim 24.
The combination of Manor, Matsushima and Oglesby fail to teach:
wherein the time input by the user is a departure time.
Burch teaches wherein a time input by the user is a departure time [0006, lines 8-12].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include optimizing the warmup time within the apparatus of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Drozdz et al. (US # 20080233469) teaches a BMS comprising: 
As power is discharged from the battery, the amount of current discharged over a period of time is measured and subtracted from a previously determined value. In this fashion, the current capacity of the battery is always known. Analogously, during charging, the amount of charge added to a cell over a period of time is measured and added to a previously determined value (Fig 6, 0053).
The US Patent Application Publication by Porebski (US # 20070046261) teaches a battery monitoring systems comprising: 
A monitoring unit may be networked to monitor multiple strings in varied string configurations. The exemplary string monitoring unit may monitor, for example, voltage and current, and may calculate the amount of energy provided to the battery or batteries during charging, or the amount of energy removed during discharging, as well as the actual balance of the battery energy [0008].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859